
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1688
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Clarke (for
			 herself, Mr. Thompson of Mississippi,
			 Mr. King of New York, and
			 Mr. Daniel E. Lungren of California)
			 submitted the following resolution; which was referred to the
			 Committee on Homeland
			 Security
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to supporting the goals and ideals of the seventh
		  annual National Cybersecurity Awareness Month and supporting the efforts of the
		  Department of Homeland Security to raise awareness of cyber threats and enhance
		  cybersecurity in the United States.
	
	
		Whereas more than 220,000,000 American adults use the
			 Internet in the United States, 80 percent of whom connect through broadband
			 connections, to conduct business, communicate with family and friends, manage
			 finances and pay bills, access educational opportunities, shop at home,
			 participate in online entertainment and games, and stay informed of news and
			 current events;
		Whereas nearly all United States small businesses, which
			 represent more than 99 percent of all United States employers and employ more
			 than 50 percent of the private workforce, increasingly rely on the Internet to
			 manage their businesses, expand their customer reach, and enhance the
			 management of their supply chain;
		Whereas the number of children who connect to the Internet
			 at school continues to rise, and teaching children of all ages to become good
			 cyber-citizens through safe, secure, and ethical online behaviors and practices
			 is essential to protect their computer systems and potentially their physical
			 safety;
		Whereas cybersecurity is a critical part of the Nation’s
			 overall homeland security;
		Whereas the Nation’s critical infrastructures and economy
			 rely on the secure and reliable operation of information networks to support
			 the Nation’s financial services, energy, telecommunications, transportation,
			 health care, and emergency response systems;
		Whereas cyber attacks have been attempted against the
			 Nation’s critical infrastructure, and the Department of Homeland Security’s
			 mission includes detecting and securing the homeland against cyber attacks,
			 enhancing the resilience of the critical infrastructure and key resources of
			 the United States, and coordinating national preparedness for cyber
			 attacks;
		Whereas Internet users and critical infrastructure owners
			 and operators face an increasing threat of criminal activity and malicious
			 attacks through viruses, worms, Trojans, and unwanted programs such as spyware,
			 adware, hacking tools, and password stealers, that are frequent and fast in
			 propagation, are costly to repair, can cause extensive economic harm, and can
			 disable entire systems;
		Whereas coordination among the Federal Government, State,
			 local, and tribal governments, and the private sector is essential to securing
			 America’s critical cyber infrastructure;
		Whereas millions of records containing personally
			 identifiable information have been lost, stolen or breached, threatening the
			 security and financial well-being of United States citizens;
		Whereas national organizations, policymakers, government
			 agencies, private sector companies, nonprofit institutions, schools, academic
			 organizations, consumers, and the media recognize the need to increase
			 awareness of cybersecurity and the need for enhanced cybersecurity in the
			 United States;
		Whereas the Cyberspace Policy Review, published by the
			 White House in May 2009, recommends that the Federal Government initiate a
			 national public awareness and education campaign to promote
			 cybersecurity;
		Whereas the National Cyber Security Alliance’s mission is
			 to increase awareness of cybersecurity practices and technologies to home
			 users, students, teachers, and small businesses through educational activities,
			 online resources and checklists, and Public Service Announcements; and
		Whereas the National Cyber Security Alliance, the
			 Multi-State Information Sharing and Analysis Center, and the Department of
			 Homeland Security have designated October as National Cybersecurity Awareness
			 Month to provide an opportunity to educate United States citizens about
			 cybersecurity: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Cybersecurity Awareness Month;
			(2)supports the
			 efforts of the Department of Homeland Security to disseminate information to
			 the public to raise awareness of cybersecurity threats and enhance
			 cybersecurity in the United States;
			(3)supports the Department of Homeland
			 Security’s research and development and other activities intended to improve
			 the ability of the United States to prevent, protect against, detect,
			 attribute, report, respond to, and recover from cyber attacks; and
			(4)congratulates the
			 National Cyber Security Alliance, the Multi-State Information Sharing and
			 Analysis Center, the Department of Homeland Security, and other organizations
			 working to improve cybersecurity in the United States on the seventh
			 anniversary of the National Cybersecurity Awareness Month.
			
